In a libel action, defendant appeals from an order of the Supreme Court, Westchester County, dated November 26, 1973, which denied its motion for summary judgment. Order reversed, on the law, with $20 costs and disbursements, and motion granted. Plaintiff brought this action seeking damages for the publication of alleged libelous statements in defendant’s newspapers. The three allegedly libelous articles revealed, in substance, that one Jane Zador, also known as Jane Zadorozny, was shot by her ex-husband, Edward Zadorozny, who also shot plaintiff and then took his own life, at the former residence of the Zadoroznys. Plaintiff alleged that the use of the word "friend” in the newspaper articles (which word appeared without quotation marks in the articles) was intended to mean, and was understood by the general public to mean, that plaintiff and Jane Zador had been engaging in an illicit affair, which in turn caused her former husband to shoot her and plaintiff and then kill himself, and that such statements were false and had been made with knowledge of their falsity or with reckless disregard of their falsity. The word "friend” used by defendant in its newspaper articles describing the event in question does not make a "substantial danger to reputation apparent” (Curtis Pub. Co. v Butts, 388 US 130, 155) and on its face fails to constitute a libel. Consequently, defendant’s motion for summary judgment should have been granted (Trails West v Wolff, 32 NY2d 207; cf. Gertz v Robert Welch, Inc., 418 US 323, 348). Gulotta, P. J., Rabin, Hopkins, Munder and Shapiro, JJ., concur.